Citation Nr: 1514760	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-32 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, adjustment disorder, and dysthymic disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1957 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Board has phrased the Veteran's claim as one claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, adjustment disorder, and dysthymic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran testified at a hearing in July 2014 before the undersigned.  A copy of the transcript has been associated with the electronic claims file.  

In October 2014, the Board remanded this case to the RO via the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  

The issue of entitlement to service connection for hemorrhoids was raised by the record during the Veteran's July 2014 hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have an acquired psychiatric disorder due to any incident of his active duty service. 


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, letters dated in August 2011 and October 2011 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  With regard to the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, service personnel records (SPRs), and indicated private medical records have been obtained.  

The RO provided the Veteran  VA examinations in January 2012 and November 2014.  The January 2012 examination was adequate as to diagnosis.  However, the examiner was unable to provide an etiology opinion without speculating.  Specifically, it was, "[b]ecause of the problems the veteran demonstrated in answering questions in a clear fashion."  Because the examiner provided a reason for his inability to provide an opinion, the examination is also adequate as to the opinion.  Further, the Veteran was subsequently offered a second VA examination to provide him an opportunity to answer the questions more thoroughly.  

With regard to diagnosis, the November 2014 VA examination is inadequate because, as noted below, it employed The American Psychiatric Association: Diagnostic and Statistical Manual Of Mental Disorders (DSM)-V.  However, the etiology opinion portion of the examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). In sum, however, there is adequate evidence to decide the Veteran's claim.

The Veteran testified at a hearing in July 2014.  The hearing focused on the elements necessary to substantiate his service connection claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).  Further, his case was remanded for additional development, to include attempts to obtain additional evidence.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

The Board remanded this case in October 2014 so that the AOJ could determine whether the Veteran had any outstanding VA or private medical records.  He was provided with release forms for his private health care providers in October 2014 and he did not return them.  The AOJ obtained additional outstanding VA treatment records.  The remand also directed the AOJ to afford the Veteran an examination, which was conducted in November 2014.  There was substantial compliance with the October 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.  A medical diagnosis of PTSD has long been required to establish service connection.  Young v. McDonald, 766 F.3d 1348, 1354 (Fed. Cir. 2014).

Effective July 13, 2010, 38 C.F.R § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  This regulation does not apply in this case because none of the Veteran's claimed stressors are related to fear of hostile miliary or terrorist activity.  

If the veteran did not engage in combat with the enemy, or the veteran did engage in combat but the alleged in-service stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged in-service stressor.  Instead, the record must contain credible supporting evidence which corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

In this case, the preponderance of the evidence shows that the Veteran does not have PTSD.  However, he has depression, dysthymic disorder, and adjustment disorder.  

The Veteran's VA treatment records show treatment for depression, dysthymic disorder, adjustment disorder, and anxiety for over 10 years.  His treatment records, including mental health treatment, do not reflect a diagnosis of PTSD.  He had negative PTSD screens in May 2005, May 2006, and August 2007.  The Veteran's negative PTSD screens provide probative evidence against a finding that he has PTSD.  Further, he underwent mental health treatment during which other mental disorders were specifically diagnosed, but PTSD was not.  This provides additional evidence against a finding that he has PTSD.  

The Veteran underwent a VA examination in January 2012.  The examiner found that the Veteran did not have PTSD.  He diagnosed "depression in remission."  The veteran reported three stressors.  First, that a petty officer was harassing him and so the Veteran physically assaulted him.  Second, that a petty officer extorted money from him and threatened to assign him to the worst jobs.  Last, that he was afraid of elevators on his ship.  The examiner stated that the Veteran did not report any event that would be suggestive of a stressor that would produce PTSD.  The Veteran "...claimed at the beginning of the interview that he is 'scared of everything' but his claimed fears appeared to be more from concern about what might happen as opposed to things that actually did happen."  The examiner noted that what the Veteran stated was a personal assault "...was reported as the veteran being the assaulter and not the victim."  The findings of the January 2012 VA examiner provide probative evidence against a finding that the Veteran has PTSD.  

In November 2014, the Veteran underwent a second VA examination.  The examiner found that the Veteran did not have PTSD under the DSM-V.  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2014).  Because the Veteran's application for benefits was not pending before the AOJ on or after August 4, 2014, the regulation that updates references to the DSM-IV to DSM-V do not apply.  79 Fed. Reg. 45093, Updating References to the Diagnostic and Statistical Manual of Mental Disorders (DSM) to Reflect the Recently Updated Fifth Edition (August 4, 2014).  Because the Veteran's case was certified to the Board prior to August 4, 2014, use of the DSM-V is not appropriate .  Therefore, the VA examiner's finding that the Veteran does not have PTSD according to the DSM-V criteria is inadequate and therefore not probative evidence.  

In November 2014, the Veteran submitted an evaluation from Dr. W. S., who stated that he did not have access to his STRs "...and since psychiatric/psychological records which are presented are only secondary and summary in nature, this PhD views it as clinically possible to only assess [the Veteran] on the basis of a current Mental Health Diagnostic Assessment with clinical notation that previous VA examinations do not show a diagnosis of PTSD, prior VA examinations show a diagnosis of depression (apparently in 2000 or 2014), which was later in remission, although dates of diagnosis, actual diagnostic forms and treatment forms were not available."  Dr. W. S. noted that the Veteran was not undergoing psychiatric treatment.  He reported feeling lonely, having a poor sense of self-worth, and having problems sleeping.  He reported feeling depressed in the early 1990s.  Dr. W. S. did not diagnose PTSD.  Instead, he diagnosed persistent depressive disorder under the DSM-V criteria.  Dr. W. S. did not discuss whether the Veteran had PTSD other than to note that the evidence he reviewed did not reflect a diagnosis of PTSD.  Dr. W. S.'s opinion is not probative evidence against or in support of the Veteran's assertion that he has PTSD. 

At his July 2014 hearing, the Veteran's representative stated that the record does not show a diagnosis of PTSD.  The Veteran's representative's admission that the record does not show a diagnosis of PTSD provides probative evidence against the Veteran's claim.

Through his lay statements, the Veteran asserts that he has PTSD.  38 C.F.R. § 3.304(f) expressly requires evidence diagnosing PTSD in accordance with the DSM-IV.  Thus, a lay statement indicating a diagnosis of PTSD is not material to the question of whether the Veteran is diagnosed with PTSD.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify").

The most probative evidence of evidence shows that the Veteran does not have PTSD.  Instead, he has depression, adjustment disorder, and dysthymic disorder.  

The Veteran's depression, adjustment disorder, and dysthymic disorder satisfying first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  An April 1957 STR notes that the Veteran reported feeling "nervous," and was "[a]dvised to cut down on cigarettes."  The Veteran reported eight stressors.  While the Board finds that he does not have PTSD, these in-service events can satisfy the second element of a service connection claim.  In a July 2011 statement, he reported the following stressful incidents: (1) he was afraid of heights and riding the aircraft elevator made his fear worse; (2) he was afraid his ship would sink in a storm; (3) he had to wrestle a loose bomb on the deck of his ship and was concerned that it would explode; (4) while on fire duty, he and three other men were holding a fire hose and the other men let go, and he was dragged by the hose; (5) he was locked in a cold storage unit as a practical joke, and this caused him to feel claustrophobic; (6) while serving on the flight deck, a pilot preparing for take-off saluted him, and then his plane crashed off the edge of the ship and he was killed; (7) a new sailor stood too close to a jet engine and was sucked through, and the Veteran had to use a fire hose to remove his remains from the deck; and (8) a plane crashed on the deck of his ship and he had to help the pilot, who had broken his neck.  

The Veteran is competent to discuss incidents that happened to him.  There is no evidence of record that supports a finding that his assertion that he experienced these incidents is not credible.  Further, in support of stressor number (3), he submitted a newspaper article featuring a paragraph about his memories of service, and he reported the same incident. As noted below, R. P., a fellow service member, also reported similar incidents.  Affording the Veteran the benefit of the doubt, the second element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.

The Board finds that the nexus element of a service connection claim is not met.  The Veteran's VA treatment records note that he sustained a brain injury in November 2007.  He was hospitalized for a skull fracture and subdural hematoma from November 2007 to December 2007, and then was in rehabilitation through January 2008.  An October 2009 VA treatment report noted that the Veteran had "longstanding" depression symptoms as well as "... irritability and impulsive behavior related to his head injury."  

A December 2009 VA treatment record noted that the Veteran had several post-service stressors including displeasure with his children, concerns about his physical health, and lack of forebearance towards others.  He reported negative thoughts about himself, poor sleep, and an unhappy romantic relationship.  His psychologist noted that the Veteran "...wonders how much of his current problems with mood and, in particular, antagonism towards others can be attributable to this injury.  I respond that the stressors he describes sound appropriately anxiety-provoking, and that head injuries - depending on their severity - can lead to heightened reactivity of mood."  

An August 2010 VA treatment record showed that the Veteran's daughter observed the Veteran's personality change after his November 2007 head injury.  Further, his health care provider stated that he had multiple post-service stressors including the death of his wife in 2006, a contentious relationship with his children, and his head injury.  

An October 2010 VA treatment record showed that the Veteran had been treated for dysthymic disorder, adjustment disorder with depressed mood, and prolonged bereavement.  He reported attending a Navy reunion and had "...poignant and upsetting memories from his military experience."  However, he denied feeling depressed and stated that he was looking forward to a lawsuit settlement for his November 2007 head injury.  The Veteran wished to discontinue his therapy for his acquired psychiatric disorder.  

In December 2012, he reported to a VA facility for mental health treatment.  He reported feeling depressed and confused.  He reported that his representative suggested seeing a psychologist to help him with his VA disability benefits claim.  The health care provider noted that the Veteran did not have PTSD, but instead had dysthymic disorder.  The Veteran "...spent extensive time discussing, in a severely digressive tangential manner, how hurricane Sandy reminded him of his Navy service and his fear (while in the Navy) of falling overboard.  He does not appear to have experienced a traumatic event, and, accordingly, he does not meet diagnostic criteria for PTSD."  The December 2012 treatment record does not support a link between a psychiatric disorder and service.  

In May 2013, he reported a November 2007 head injury.  He was tangential and hyper verbal and the psychologist stated that it was "...difficult to determine why [the Veteran] is here today."  He was diagnosed with dysthymic disorder, adjustment disorder with depressed mood, and prolonged bereavement.  

In January 2014, the Veteran reported feeling stressed because the pipes in his home burst.  In February 2014, he reported a panic attack and was referred to his mental health care provider.  Later in February 2014, he reported feeling nervous about upcoming surgery and stated that he felt unworthy.  He reported that this parents did not listen to him growing up.  He also mentioned "...feeling he has an anxiety disorder brought on by his military experience.  He describes being hit while on ship and having to deal with some tough personalities.  He discussed wanting to work on his self-worth."  However, the mental health care provider did not link the Veteran's psychiatric disorder to service.  

In November 2014, the Veteran underwent a VA examination.  As discussed above, the examination is not probative regarding whether the Veteran has PTSD.  However, the examiner provided a well-reasoned opinion regarding the etiology of the Veteran's acquired psychiatric disorder.  The examiner stated that it was less likely than not that the Veteran's acquired psychiatric disorder 

...is related to any incident of service, including the reported in-service stressors and in-service notation of nervousness.  First, psychometric testing on the Mississippi Scale, which assesses distress secondary to military experiences, was within normative range, and does not suggest that the veteran is reporting any significant emotional distress secondary to his military service.  In addition, his MMPI-2-RF was nearly entirely within normal limits, suggesting very limited distress.  The veteran himself reported he does not feel as though mental health is a primary concern for him.  His numerous mental health treatment records were reviewed, and those records also do not support that the current diagnosis would be secondary to his military service.  Records cite symptoms as being triggered by a variety of psychosocial stressors that have taken place over the last 15 or so years, mostly notably with an increase in symptoms in 2006 when his wife passed away.  The ongoing mental health notes dating back to 2000, speak very little to his military experiences and do not suggest that his military service has been a focus of clinical attention.  In the interview today, the veteran did not cite symptoms as having onset in, or shortly after his military service, and did not describe[] symptoms as being linked to his military service.  When specifically asked, he reports that given his resentment towards how he was treated in the military[,] 'I lost all respect for the military and feel it was a waste of time.' He did not describe any other actual mental health symptom related to the military that would indicate his current diagnosis is a result of his time in service.

The November 2014 examiner's opinion and rationale provide highly probative evidence against a nexus between the Veteran's psychiatric disorder and his period of service.  The examiner reviewed the claims file, interviewed the Veteran, administered diagnostic tests, and provided a thorough explanation for his opinion.  

The Veteran has submitted lay evidence in support of a nexus between his acquired psychiatric disorder and his period of military service.  In support of his claim for service connection for bilateral hearing loss, which is not currently on appeal, he submitted an October 2005 statement from R. P., who served aboard the USS Randolph with him.  R. P. stated that their "...job was classified as high risk and stressful," that they "...witnessed sailors injured and killed by propellers, jet blasts and run over by the wheels of an aircraft."  R. P.'s statement provides support for the second element of a service connection claim, but does not support a nexus.  

In his March 2012 Notice of Disagreement, the Veteran stated that he experienced stressors in service and that there were "markers" of these experiences in his STRs and SPRs.  Although he is competent to report his experiences, the Board finds his statement that his STRs and SPRs document psychiatric symptoms to be not credible.  His STRs and SPRs are negative for any mention of any reaction to a stressful incident.  Further, as discussed above, the only mention of a mental health problem was a single report of nervousness in April 1957.  

In his November 2012 VA Form 9, he asserted that he had a psychiatric disorder due to service.  He stated that he previously submitted a list of stressors and stated that his in-service "...behaviors were indicative of mental health issues that surfaced from time to time."  He stated that he used "mood altering chemicals including alcohol," engaged in binge drinking, and fought with other sailors.  He stated that his service records "...should have these markers as a matter of record."  However, as noted above, his STRs and SPRs are entirely negative for documentation of any behavioral problems.  Therefore, although competent, his statements are not credible.  The Board finds the Veteran's contemporaneous STRs and SPRs to be more probative than his statements.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  The evidence of record does not show that the Veteran experienced symptoms of a mental disorder in service other than a single instance of reporting nervousness.  At no other point do his STRs and SPRs note symptoms or a diagnosis of a psychiatric disorder.  

At his July 2014 hearing, the Veteran testified that he was examined for a nervous condition in April 1957.  When his representative asked why the Veteran was seen for nervousness he stated, "I really don't remember too much about what that was for but what happened was there was a lot of abuse aboard the ship that I was on because we had a first class petty officer and if you didn't pay him money he'd stick it to you."  He stated that he began abusing alcohol in service.  The Veteran's testimony corroborates that he was seen for nervousness in service.  

However, he is not competent to link his acquired psychiatric disorder to events he experienced in service.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the etiology of his acquired psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  The Veteran has experienced multiple stressful incidents over the course of his life.  Although he is competent to discuss his symptoms, he does not possess the experience or specialized training needed to choose which incidents have caused his psychiatric disorder.  Further, his assertions were investigated by a competent medical professional and found to be not supportable.  In November 2014, an examiner specifically attributed his psychiatric symptoms to post-service life events.  Therefore, his lay opinion that his psychiatric disorder is related to service is less probative than the medical evidence of record.  

The Veteran filed a claim for service connection for hearing loss and tinnitus in October 2005, but did not file a claim for service connection for a psychiatric disorder at that time, even though he had already been diagnosed with depression and adjustment disorder.  Although not dispositive, the fact that he filed his claim in August 2011, over 50 years after his separation from service, provides probative evidence against his claim.  

The Board finds that the most probative evidence of record does not support a nexus between his acquired psychiatric disorder and service.  The third element of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.  The preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disorder is due to any event or injury in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for an acquired psychiatric disorder is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


